Exhibit 99.1 Investor Presentation December 2010 Douglas H. Yaeger Chairman, President, and Chief Executive Officer Mark D. Waltermire Chief Financial Officer Steven P. Rasche Vice President, Finance, Laclede Gas Company James A. Fallert Controller, Laclede Gas Company Investor Presentation December 2010 This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are typically identified by words such as, but not limited to, “estimates,” expects,” “anticipates,” “intends,” and similar expressions.Although our forward-looking statements are based on our reasonable assumptions, future performance or results may be different than those currently anticipated.
